Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40 and 51 use the phrase “plate shaped”. It is unclear what “plate shaped” requires as plates can be many shapes. 
Claim 40, line 4 recites “it”. It is unclear if “it” is referring to the support member or the cover. 
Claim 40, line 8 recites “the longitudinal direction”. There is insufficient antecedent basis for this limitation in the claim. Examiner presumes this should read – a longitudinal direction --. 
Claim 40, line 10 recites “a longitudinal direction”. Examiner presumes this should read – the longitudinal direction --. 
Claim 40 recites “the other direction”. It is unclear what this requires as there are an infinite number of directions. Does applicant mean the direction is opposite to the “one direction” in line 13?
Claim 41 states that the pivot means is arranged at an edge of the plate shaped element between the interior side and the exterior side. It is unclear how exactly this is accomplished as it 
Claim 43 includes “may fit outside the pivot means and the surfaces of the edge of the plate shaped element and an outward facing surface of the cover may be substantially flush”.  “May” does not even require the ability to do so, but only that permission or possibility has not been denied.  As such, it is indefinite as to what is required by the claim.
Claim 47 recites “a longitudinal direction”. It is unclear if this the same or different from the longitudinal direction in claim 40. Examiner presumes this should read – the longitudinal direction --.
Claim 49 recites the support member having a back plate and two side plates while claim 40 recites a plate shaped element. It is unclear if the two side plates are in addition to the already claimed plate shaped element, or if the plate shaped element is actually one of the side plates. Examiner believe the plate shaped element is one of the side plates. 
Claim 51 states “wherein the edge may abut an adjacent surface of the support member and the surfaces of an outward facing surface of the cover and the edge of the support member may be substantially flush and that the pivot means has the shape of a hook in cross section”.   “May” does not even require the ability to do so, but only that permission or possibility has not been denied.  As such, it is indefinite as to what is required by the claim.
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.
Claim Objections
Claim 48 recites “passed a widened section”. Examiner presumes this should read – past a widened section --. 
49 is objected to because of the following informalities: Claim 49 recites “comprises back plate”. Examiner presumes this should read – comprises a back plate --.   Appropriate correction is required.
Claims 56-59 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 56 depends on claims 40 AND 51. Accordingly, the claims 56-59 have not been further treated on the merits.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: pivot means for forming a pivot axis in claims 40 and 51.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: engagement means in claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 40-46,49 and 51-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebeisen et al 10,544,622.
In regard to claims 40-46 and 49 Hebeisen et al ‘622 disclose an elongated support member adapted to be connected to a wall portion or roof portion defining a space for housing at least a part of an extendable or movable covering, wherein the support member is adapted for supporting a plate shaped cover in a way that the cover projects from the support member so that it at least partly can conceal the space for the covering, wherein the support member comprises:
A pivot means (hooked end, shown below) for forming a pivot axis so that the cover (shown below) may be pivoted between a non-connected state and a connected state in relation to the support member (100), wherein the pivot means  has the shape of a 

    PNG
    media_image1.png
    530
    654
    media_image1.png
    Greyscale


Wherein the plate shaped element (shown above) has an interior side (left) for facing the space for the covering and an exterior side (right) opposite the interior side adapted for facing a surface of the wall portion or roof portion and that the pivot means (shown above) is arranged at an edge of the plate shaped element between the interior side and the exterior side (as best understood).  
Wherein the pivot means (shown above) is arranged on the interior side of the plate shaped element (shown above).  
The pivot means (shown above) is positioned at a distance from the edge of the plate shaped element so that an edge of the cover may fit outside the pivot means and the surfaces of the edge of the plate shaped element and an outward facing surface of the cover may be substantially flush.  
Wherein the support member (100) comprises an engagement means (shown below) adapted for engagement with the cover in the connected state.  
Wherein the engagement means is adapted for a snap connection.  
Wherein the engagement means is arranged on the interior side of the plate shaped element.  

    PNG
    media_image2.png
    530
    654
    media_image2.png
    Greyscale

Wherein the support member comprises a back plate (top) and two spaced side plates (left and right) arranged in parallel with each other and extending perpendicularly in relation to the back plate so that the support member has a shape defining an elongated aperture extending in parallel with the longitudinal direction of the support member forming the space for the covering.  

As best understood, in regard to claims 51-55 Hebeisen et al ‘622 disclose a
A pivot means (hooked end, shown above) for forming a pivot axis so that the cover (shown above) may be pivoted between a non-connected state and a connected state in relation to the support member (shown above)
Wherein the cover has a plate shaped element (shown above) with an interior side (left) for facing the space for the covering and an exterior side (right) opposite the interior side and that the pivot means is arranged at an edge of the plate shaped element between the interior side and the exterior side.
Characterized in that the pivot means (hooked end) is arranged on the interior (left) side of the plate shaped element, that the pivot means is positioned at a distance from the edge of the plate shaped element for engaging a corresponding pivot means (end of projection shown above) of the support member, wherein the edge may abut an adjacent surface of the support member (shown above) and the surfaces of an outward facing surface of the cover and the edge of the support member may be substantially flush and that the pivot means has the shape of a hook in cross section.  
Wherein the cover comprises an engagement means (shown below) adapted for engagement with the support member (100) in the connected state.  
Wherein the engagement means (shown below) is adapted for a snap connection.  
Wherein the engagement means (shown below) is arranged on the interior side of the plate shaped element of the cover.  

    PNG
    media_image3.png
    530
    654
    media_image3.png
    Greyscale

Wherein the engagement means (shown above) comprises an elongated projection at a free longitudinal end of the cover for being received in a correspondingly shaped groove (shown above) in the support member (100).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 47,48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebeisen et al 10,544,622 in view of Mullet et al 10,694,880.
	In regard to claim 47, Hebeisen et al ‘622 disclose:
Wherein the engagement means comprises a first engagement portion in the form of a groove (shown above) arranged extending in a longitudinal direction of the support member for forming a locking engagement between the cover and the support member in the connected state.  
Hebeisen et al ‘622 fail to disclose: 
The groove is arranged at an edge of the support member.
Mullet et al ‘880 discloses: 
The groove is arranged at an edge of the support member (12).

    PNG
    media_image4.png
    288
    391
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to locate the groove at the edge of the support member as taught by Mullet et al ‘880 in order to provide easy access for a user to disengage the elements if needed. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 48, Hebeisen et al ‘622, as obvious to modify above, discloses:
Wherein the first engagement portion (groove, shown above) comprises an engagement surface and wherein the first engagement portion is adapted for, during connection, allowing movement of one part of the support member and the cover passed a widened section of the other part and thereafter urging back to an engagement state in a narrow section on another side of the widened section.  
In regard to claim 50,  modified Hebeisen et al ‘622 discloses: 
Wherein the projection (shown above) extends from the plate shaped element (shown above) of the support member at a larger distance from the edge than the groove. (shown above)  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634